Title: General Orders, 24 June 1780
From: Washington, George
To: 



Head Quarters Whippany [N.J.] Saturday June 24th 1780
Parole  CountersignsWatchword

The General Court martial whereof Brigadier General Hand is president will meet tomorrow morning nine o clock at Morristown and will continue sitting from day to day unless especially adjourned by the President.
The General Officers directed to meet yesterday to settle a dispute of rank between Colonels Hazen and Livingston will meet this day at twelve o clock at the house on the forks of the road near Head Quarters.
At a General Court martial held by order of the Honorable Board of War the 19th May at Philadelphia Major Nichols President. Captain Lieutenant Godfrey of the Artillery and Artificers was tried “First For stopping two Shillings and fourpence for five months Stores more than the Price stipulated by the State.
“Secondly. For drawing thirteen days subsistence money for six men then deserted and converting the money to his own use.
“Thirdly For drawing one Month’s Pay for the detachment under his command at Carlisle Twelve months ago and not paying them.

“Fourthly For detaining from the officers and men of the company out of three months stores vizt April May & June the following Articles ⅌ man—one pint of Rum, one pound of Sugar, Half a pound of Tobacco, one ounce of Tea, quarter of a pound of Soap and half a pound of Coffee.
“Fifthly for treating Captain Coren in an ungentlemanlike manner at sundry times.”
The Court are of opinion that Captain Lieutenant Godfrey is not Guilty of the first second third and fourth Charges therefore acquit him: But they are of opinion he is Guilty of the Fifth charge, being a breach of Sect. 7 Article 1st of the Articles of War and sentenced to be reprimanded by the Commanding Officer privately.
Captain Coren was tried at the same Court “for appointing Lieutenants to his Company and ordering them to be obey’d as such and for signing a false order for rations by drawing for Four subalterns when he had but one in his company” Pleads Guilty.
The Court are of opinion he is guilty of a breach of part of Section 5th Article 1st of the Articles of War therefore sentence him accordingly.
The Commander in Chief approves the sentences and orders them carried into execution. when that against Captain Lieutenant Godfrey has taken Place he is to be released from Arrest.

After Orders June 24th ½ Past 11 o clock P.M.
The 1st and 2nd Pennsylvania and Hand’s Brigades march by the Left tomorrow morning 5 o clock for Pumpton Plains where they are to Halt ’till further orders. The Park will move at the same time in the order already pointed out.

